Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 1 of 17 PagelD #: 397

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
UNITED STATES OF AMERICA, )
)

V. C.A. No. 18-cr-26-JJM-PAS
RICHARD ALLEN, )
Defendant. )
)

MEMORANDUM & ORDER

JOHN J. MCCONNELL, JR, Chief United States District Court Judge
To decide this Motion to Suppress, the Court must decide whether

government agents had the Defendant in custody when they questioned him at the
airport after his international flight, and whether, under Missouri v. Seibert, 542
U.S. 600 (2004), the agents employed a deliberate practice of obtaining pre-Mzranda
admissions as a ploy for seeking admissible incriminating evidence post- Miranda.
I. FACTS

Richard Allen, a former active-duty member of the United States Navy, was a
suspect in an ongoing investigation by the United States Naval Criminal
Investigative Service and the Department of Homeland Security (“Homeland
Security”). They suspected him of breaking into United States Navy installations,
stealing military items, and selling them for profit to buyers overseas, specifically in
China. ECF No. 54 at 14; ECF No. 53 at 28.

Homeland Security tried to “locate Mr. Allen and noticed that he was

frequently out of the country.” ECF No. 54 at 8. After they arrested his co-
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 2 of 17 PagelD #: 398

defendant, Matthew T. Deleo,! Homeland Security “had a subject record placed into
[the] system in order to notify [them] when Mr. Allen would be back in the country.”
Id.

A few days before Mr. Allen’s scheduled return from overseas, Homeland
Security received a notification that he would be returning to the United States at
Atlanta’s Hartsfield International Airport from Punta Cana, Dominican Republic.
id. at 9. Two Homeland Security agents, Ryan Chaffee and Brian Goldsworthy,
flew from Boston to Atlanta to interview him. ECF No. 53 at 64. They had “hopeld]
[ ] that he would speak to [them] about . . . a criminal enterprise.” ECF No. 54 at
33. They wanted to be present when Customs and Border Protection (“CBP”)
conducted a secondary inspection of him and his luggage after he arrived back in
the United States. ECF No. 53 at 8. When asked why they decided to conduct their
confrontation and questioning of Mr. Allen in this way, Agent Chafee said:

[Wle're customs officers, so we're comfortable encountering people at

the airport. He had been out of the country more days in 2015 than he

had been in the country. We believed he was a flight risk from

discussions that were had with the initial confidential informant.

ECF No. 54 at 11.
On December 17, 2015, at about 5:40 p.m., CBP officers, after a

determination of citizenship, referred Mr. Allen to a secondary area on a different

level in Terminal F and separated him from his baggage. ECF No. 53 at 22.

 

1 Mr. Deleo pleaded guilty to export enforcement violation conspiracy,
conspiracy to commit an offense against the United States of America, and theft of
government property and aiding and abetting. See United States v. Deleo, C.A. No.
17-cr-23-JJM-LDA.
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 3 of 17 PagelD #: 399

Passengers must go to the secondary inspection area if agents instruct them to do
so. ECF No. 54 at 17-18. The CBP officers then began their inspection of Mr.
Allen’s baggage, asking him routine secondary inspection questions. Agents
Chaffee and Goldsworthy looked on.

[Wle're also looking to conduct a secondary inspection . . . based off of

the investigation that there's a chance that we would find evidence of .
.. merchandise that was illegally crossing the border.

KKKKE

I think we kind of stood by and let the CBP officers do their job...
conducting general questions of Mr. Allen and going through his
baggage.

KREEKK

It wasn't an extreme length of time by any means because we did end
up introducing ourselves to him during that time.

Id. at 13-14, 21.

After introducing themselves to Mr. Allen, and showing him their badges,
Agents Chaffee and Goldsworthy decided that because there was “a lot of traffic”
and it was’ very loud,” they would question Mr. Allen at a private location nearby.
Td. at 22; ECF No. 53 at 72. They “asked for him to come and speak with [them] in
amore private, quiet location.” ECF No. 54 at 22.

Q. When you [Agent Goldsworthy] asked if he [Mr. Allen] would speak
with you, did he respond to that?

A. Yes, he did. He agreed. He said, Sure.
ECF No. 53 at 19.

They went through a door (that had a keypad lock on it) right next to the
baggage inspection area, down a hall, and into the first interview room on the right.

ECF No. 54 at 22. The agents did not handcuff Mr. Allen. ECF No. 53 at 20. The
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 4 of 17 PagelD #: 400

agents were in plain clothes. Jd. at 18. They were armed, but their firearms were
concealed the entire time. /d. at 60. The room was about twelve feet by twelve feet,
with a table and chairs, and a telephone (“just a small room with a table”). Jd. at
20. They closed the door to the room (ECF No. 54 at 23), but “it was opened and
closed several times because [the investigators] were coming and going.” ECF No.
53 at 21.

At around 5:55 p.m., Agents Chaffee and Goldsworthy both began to question
Mr. Allen, first about his trip, and then about Matthew Deleo. /d. at 22. “Mr. Allen
was completely cooperative and helpful during the questioning.” Jd. at 23. The
agents considered themselves to be part of that secondary inspection and “at that
point, Mr. Allen was not free to leave.” ECF No. 54 at 48. The agents asked Mr.
Allen about his electronic devices, his passwords, and his computer. ECF No. 53 at
21.

At some point at the beginning of the questioning, Mr. Allen indicated he
knew Mr. Deleo. They asked Mr. Allen if he knew Mr. Deleo had been arrested and
Mr. Allen said he had not spoken to him in a couple of months. ECF No. 54 at 25;
ECF No. 53 at 23. The agents asked Mr. Alen if he was aware of Mr. Deleo’s
criminal activity. ECF No. 53 at 27. Mr. Allen began to make statements that the

investigators perceived to be incriminatory.2 ECF 54 at 25, 33. He made these

 

2 The potentially incriminating statements made by Mr. Allen during the
three-hour interview (ECF No. 54 at 52) included: that he was aware of Mr. Deleo’s
criminal activity, and that Mr. Deleo owed him $20,000 - $40,000 for finding
customers in China who would buy the stolen uniforms; that Mr. Deleo stole the
equipment to feed a gambling problem, and that Mr. Allen did it just for the money;

4
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 5 of 17 PagelD #: 401

initial incriminating statements before the agents told him he was free to leave and
before the agents gave him his Miranda rights. Jd. at 48—49.

Agent Chafee then informed Mr. Allen that he was “free to leave,” could
“walk out that door,” and was not under arrest. ECF No. 53 at 30. Mr. Allen
responded that “he wanted to continue to talk.” /d at 30. The agents then
continued the questioning, but they did not “have him go back and repeat what he
said before.” ECF No. 54 at 34.

Later in the questioning, the agents again told Mr. Allen that he was free to
leave and that he did not have to speak to them any further if he did not want to.
ECF No. 53 at 31. He said he understood. Jd. at 31-32.

At 6:30 p.m., Agent Goldsworthy read Mr. Allen his Miranda rights. Jd. at
32, 33. At 6:55 p.m., the agents again reminded Mr. Allen that he was not under
arrest and was free to stop answering questions at any time. /d. at 36. The agents
provided him a copy of a form with the Miranda rights on it. Jd. at 36-37. After the
agents crossed out the line on the form stating “I [the signatory] was taken into
custody,” Mr. Allen signed the rights’ form. ECF No. 44-2.

Before the agents ended their questioning, Mr. Allen signed a statement

detailing his involvement in the scheme to steal and sell stolen government

 

that there were sales of uniforms on eBay — with Mr. Allen revealing the eBay
username that he and Mr. Deleo would use to sell stolen uniforms; that Navy Seal
uniforms were worth more money than regular uniforms, and that he stopped
selling the uniforms the year before; that he had directly participated in the
uniform thefts, and that he acted as the lookout; and that he had made about
$150,000 from stolen Navy merchandise, and that he no longer had access to any
more equipment. See ECF No. 44-1.
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 6 of 17 PagelD #: 402

property. Jd. at 2-3; ECF No. 53 at 43. The interaction between the parties ended
a little after 8:45 p.m. ECF No. 53 at 59. During the three-hour interview, Mr.
Allen did not ask for, nor was he provided, any food or drink. Jd. at 51.

When the interview ended, Mr. Allen got his bags and the agents escorted
him out of the room and brought him to the transfer desk for his airline to
reschedule his connecting flight home to California. Jd at 50. CBP held his
passport during the interview, and they did not return it to him. Jd at 68. Mr.
Allen could not fly home to California until the next morning. Jd. at 95.

II. PROCEDURE

A grand jury indicted Mr. Allen on seven counts of conspiracy and money
laundering. ECF No. 3. Mr. Allen filed a Motion to Suppress the statements he
made at the Atlanta airport to Homeland Security agents, claiming violations of his
Fourth and Fifth Amendment rights. ECF No. 44.

In his Motion, Mr. Allen asserts that he was in custody when Homeland
Security questioned him, and that the questioning was an interrogation. Jd. at 5.
Because he was in custody when the agents interrogated him, he contends that the
federal agents needed to inform him of his Miranda rights, and failure to do so
mandates application of the exclusionary rule. He asserts that the failure to give
timely Miranda warnings resulted in the agents violating his Fifth Amendment
rights against self-incrimination. He also claims that the agents obtained the
incriminating evidence in violation of his Fourth Amendment rights.

The Government objected to the Motion, claiming that Mr. Allen was not in

custody when the agents questioned him, and even if he were in custody, the agents

6
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 7 of 17 PagelD #: 403

reaffirmed his right to leave at any time and read him his Miranda rights as soon as
he made any incriminating statements. ECF No. 49-1.

The Court held an evidentiary hearing where it received the testimony of two
Homeland Security agents — Brian Goldsworthy (ECF No. 53) and Ryan Chaffee
(ECF No. 54). The parties filed post-hearing briefs. ECF Nos. 56 and 58. The
Court held another argument on the Motion. This issue is now ripe for decision.

I. ANALYSIS

Mr. Allen contends that all incriminating statements and evidence collected
by Homeland Security and CBP during his questioning at the airport were secured
in violation of his constitutional rights, and therefore must be suppressed.

A. Mr. Allen’s Questioning Did Not Constitute an Unreasonable Search and

Seizure

Mr. Allen argues that his questioning at the airport was an unreasonable
seizure, in violation of his Fourth Amendment rights. He claims that he “was
detained and seized when he was told he had to go to the Customs and Border
Protection area. This was accomplished without a warrant or other constitutionally
sound basis for his seizure.” ECF No. 44 at 7. Given this, he urges this Court to
suppress the statements made during the encounter, as “fruit of the poisonous tree”
— evidence obtained through an illegal search. Jd The Government counters that
Mr. Allen’s seizure was reasonable under the border exception of the Fourth

Amendment. ECF No. 49-1 at 17. Here, the Government is correct.
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 8 of 17 PagelD #: 404

The Fourth Amendment’s protections against unreasonable searches and
seizures are subject to a well-recognized exception at the “functional equivalents” of
the nation’s borders, such as the airport where Mr. Allen was questioned. Under

cee

this exception, “the Fourth Amendment's balance of reasonableness is qualitatively
different at the international border than in the interior’ due to the ‘longstanding
concern for the protection of the integrity of the border.” United States v. Molina-
Gomez, 781 F.3d 13, 18 (1st Cir. 2015) (quoting United States v. Montoya de
Hernandez, 473 U.S. 531, 538 (1985)).

“Under the border search exception, routine searches of the persons and
effects of entrants are not subject to any requirement of reasonable suspicion,
probable cause, or warrant. These searches are reasonable simply by virtue of the
fact they occur at the border. Non-routine searches, by contrast, require reasonable
suspicion.” /d. at 19 Gnternal citations and quotation marks omitted). “[WJ]hether a
search qualifies as ‘routine’ or ‘not routine’ often depends on the ‘degree of
invasiveness or intrusiveness associated with’ the search.” Jd. (citing United States
v. Braks, 842 F.2d 509, 511-12 (1st Cir. 1988) (listing several factors to consider)).

Without analyzing its intrusiveness, Mr. Allen contends that his questioning
at the airport was non-routine, and rather “a mechanism to force [him] into an
environment where he could be questioned by Homeland Security special agents.”

ECF No. 44 at 7. However, even assuming arguendo that the encounter was non-

routine, Mr. Allen’s argument still fails.
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 9 of 17 PagelD #: 405

“Reasonable suspicion exists when agents demonstrate some objective,
articulable facts that justify the intrusion as to the particular person and place
searched.” Molina-Gomez, 781 F.3d at 20 (internal quotation marks omitted). As
Agents Chafee and Goldsworthy testified during the evidentiary hearing, by this
point Mr. Allen was the subject of an ongoing criminal investigation into the
suspected theft and sale of United States military property. To this end, Agent
Chaffee testified that “[ilt was within our due diligence to encounter someone we
believe is involved in cross-border crime to encounter them at the border.” ECF No.
54 at 12. The agents articulated several fears sufficient for justifying their search
and questioning at the airport, including concerns about Mr. Allen potentially
fleeing the country to avoid prosecution or destroying evidence and coordinating
with other co-conspirators. They also expressed beliefs that Mr. Allen may have
had evidence of his alleged crimes with him, including uniforms that he could not
sell, or documents and receipts recording the illegal transactions. /d.; ECF No. 53
at 110.

Given the agents’ reasonable suspicion of Mr. Allen, this Court finds that the
Government did not violate his Fourth Amendment rights during his encounter at
the airport. Alasaad v. Mayorkas, 988 F.3d 8, 20 (ist Cir. 2021) “[T]he border
search exception is not limited to searches for contraband itself rather than
evidence of contraband or a border-related crime. Searching for evidence is vital to
achieving the border search exception's purposes of controlling who and what may

enter the country.”) (internal quotation marks omitted). Screenshots obtained
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 10 of 17 PagelD #: 406

through the search of Mr. Allen’s phone comport with the agents’ authority under
the border search exception. Jd at 18 (‘[NJeither a warrant nor probable cause is
required for a border search of electronic devices.”). Therefore, the Court DENIES
Mr. Allen’s Motion to Suppress the images.

B. Mr. Allen’s Statements Must Be Suppressed Due to Violations of His Fifth

Amendment Rights

Mr. Allen also moves to suppress his statements based on alleged violations
of his Fifth Amendment rights. He argues that the statements were impermissibly
obtained, given the agents’ failure to communicate Miranda warnings before
subjecting him to what he describes as a custodial interrogation. ECF No. 44 at 5.
He moves to suppress the incriminating statements he made after the agents
delivered his Miranda warnings, arguing that they were tainted by the agents’ use
of a “deliberate two-step strategy” to secure an inadmissible confession to use as
leverage in post-Miranda questioning. Jd. at 5-6. The Government counters that
Mr. Allen was not subject to custodial interrogation before receiving Miranda and,
even if he were, the incriminating statements made post-Miranda were entirely
voluntary and not obtained through any impermissible two-step interrogation. ECF
No. 49-1 at 9-17.

1. Mr. Allen Faced Custodial Interrogation Pre-Miranda

“The point of Miranda lils to preserve the suspect's Fifth Amendment

privilege against compelled self-incrimination, be it by confession or admission,

during ‘custodial interrogation.” United States v. Rogers, 659 F.3d 74, 77 (1st Cir.

10
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 11 of 17 PagelD #: 407

2011) (citing Miranda v. Arizona, 384 U.S. 436, 444 (1966)). Therefore, Miranda
warnings, conveying to a defendant that they have rights to silence and counsel, are
required when an individual is both in custody and undergoing an interrogation.
Molina-Gomez, 781 F.3d at 22. Here, the parties disagree on whether Mr. Allen
was in custody.?

To resolve the disagreement, this Court must look to the totality of
circumstances to decide whether there was a “restraint on freedom of movement of
the degree associated with a formal arrest.” United States v. Fernandez: Ventura,
132 F.3d 844, 846 (1st Cir. 1998). The First Circuit has held that “[t]hough custody
is a somewhat amorphous concept, relevant considerations in a custody
determination include, but are not limited to, whether the suspect was questioned
in familiar or at least neutral surroundings, the number of law enforcement officers
present at the scene, the degree of physical restraint placed upon the suspect, and
the duration and character of the interrogation.” Molina-Gémez, 781 F.3d at 22
Gnternal quotation marks omitted). Both parties point to these factors, and others,

to argue for and against finding that Mr. Allen was in custody during the

questioning.

 

3 While the parties disagree on whether Mr. Allen’s questioning immediately
constituted interrogation, the Government concedes that, pre-Miranda, the
interview turned “to the sort of questions that would qualify as interrogation were
Allen in custody.” ECF No. 49-1 at 10. Indeed, the agents’ express questioning that
led to Mr. Allen’s inculpatory statements could clearly be considered an
interrogation. See, e.g., United States v. Ventura, 85 F.3d 708, 711-12 (ist Cir.
1996) “Here, quite clearly, if defendants were in custody, the officers’ express

questions constituted interrogation.”).
11
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 12 of 17 PagelD #: 408

This Court is persuaded by Mr. Allen’s argument that he was in custody
while being questioned by Agents Goldsworthy and Chaffee. After disembarking
from an international flight, before connecting with another flight home,
Government agents searched his baggage and electronic media and detained his
passport. He was then ordered to go to secondary screening. ECF No. 54 at 17-18
(“Q. Is a passenger obligated to go to that secondary inspection if they're notified?
A. Yes.”). Simultaneously, other Government agents questioned him in a small
room with the door mostly closed. The Government is correct that “events that
‘might be enough to signal ‘custody’ away from the border will not be enough to
establish ‘custody’ in the context of entry into [t]he country.” ECF No. 49-1 at 10
(quoting Molina-Gomez, 781 F.3d at 22). Still, questioning in such an unfamiliar
and charged environment might easily lead a reasonable person in Mr. Allen’s
position to understand his situation as one of being arrested. See Stansbury v.
California, 511 U.S. 318, 323-24 (1994) (per curiam).

Mr. Allen’s interrogation went for nearly 3 hours, the first 35 minutes of
which proceeded without him being read his Miranda rights. That he was told he
was free to leave by Agents Goldsworthy and Chaffee during the interrogation
provides compelling support for the Government’s position. However, these
disclaimers came after the interrogation had begun, following a period of secondary

inspection during which the Government concedes Mr. Allen was in fact not free to

leave.

12
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 13 of 17 PagelD #: 409

This blurring of Mr. Allen’s secondary inspection by CBP and interrogation
by Homeland Security proves detrimental to the Government’s case. While
choosing to interrogate Mr. Allen at the airport helped the agents in their
investigation of him, it also helped create circumstances that would lead a
reasonable person to feel that they were not free to leave — in part because, at least
at first, they were not. Later disclaimers might lessen this impression, but do not
necessarily overcome the initial harm of being interrogated in custody without
having been read Miranda, particularly after the Defendant has already begun to
incriminate himself. See, e.g., Locke v. Cattell, 476 F.3d 46, 54 (1st Cir. 2007) (“We
believe it likely that a reasonable person would not have felt that he was at liberty
to terminate the interrogation and leave after confessing to a violent crime and
learning that a co-defendant has implicated him.”).

Given the totality of the circumstances — being ordered to go to secondary by
armed officers showing their badges, then lead down a locked corridor into a small
room with a closed door to face organized questioning from the officers — the Court
concludes based on the evidence presented that Homeland Security subjected Mr.
Allen to a custodial interrogation.

2. Agents Impermissibly Employed a Two-Step Strategy in Violation
of Siebert

Finding that Mr. Allen had experienced custodial interrogation and had
begun to incriminate himself prior to being read his Miranda rights, this Court

must now decide whether the agents’ later warnings sufficiently overcame this

13
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 14 of 17 PagelD #: 410

initial taint. In support of their respective sides, both parties point to Missour7 v.
Siebert, which “makes vulnerable some post-Miranda statements if they were
induced by pre-Miranda statements that should themselves not have been taken
without a warning.” United States v. Widi, 684 F.3d 216, 221 (1st Cir. 2012).

In Siebert, the police employed a deliberate strategy of eliciting a confession
first without delivering a Miranda warning, delivering the warning, and then re-
eliciting the confession by using the prior inadmissible confession as a lever.
Finding the practice unconstitutional, a plurality of the Court held that “a series of
relevant facts ... bear on whether Miranda warnings delivered midstream could be
effective enough to accomplish their object: the completeness and detail of the
questions and answers in the first round of interrogation, the overlapping content of
the two statements, the timing and setting of the first and the second, the
continuity of police personnel, and the degree to which the interrogator's questions
treated the second round as continuous with the first.” Missouri v. Seibert, 542
U.S. 600, 615 (2004).

Justice Kennedy, supplying the fifth vote for the judgment in Siebert,
established a narrower test. Under his approach, the deliberate use of a two-step
interrogation creates a presumptive taint. Jd. at 622 (Kennedy, J., concurring). In
such cases, he held, “postwarning statements that are related to the substance of
prewarning statements must be excluded unless curative measures are taken before
the postwarning statement is made.” Jd Sufficiently curative measures would

“allow[ ] the accused to distinguish the two contexts and appreciate that the

14
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 15 of 17 PagelD #: 411

interrogation has taken a new turn.” Jd. Examples include a substantial break in
time and circumstances between the prewarning statement and the Miranda
warning, or an added warning explaining the likely inadmissibility of the
prewarning statement. Jd.

The First Circuit has noted that “how to read the split decision in Serbert
may be an open question,” and has declined to settle on which test definitively
controls its application. Widi, 684 F.3d at 221. However, under either standard,'
while perhaps a close call, the agents’ practices here fail to pass constitutional
muster.

A review of the record evinces a deliberate two-step interrogation creating a
presumptive taint over Mr. Allen’s postwarning statements. This case presents a
situation in which, in coordination with several different federal law enforcement
entities,° two federal agents flew down from Boston to Atlanta to intercept Mr.
Allen in between his connecting flights. They flew down there to ask him questions

about his potential involvement in criminal activity, for which his alleged co-

 

4 The difficulty in figuring out law enforcement’s intentions underscores the
reasoning of the Siebert plurality test, under which “the focus is on facts apart from
[law enforcements’ deliberate] intent” and rather on those “that show the question-
first tactic at work.” Siebert, 542 U.S. at 616 n.6.

5 ECF No. 53 at 82 (“[T]he Defense Criminal Investigative Service or DCIS . .
. they played a role in this investigation in addition to NCIS.”); 94 (“Before he
became cooperative, there was some sort of coordination between the agencies in
California and Homeland Security[.]”).

6 Td. at 75 (““Q. Two agents from Boston flew down to Atlanta to interview a
person. That's not a typical event ...is it? A. Correct, not... as far as traveling
goes.”)

15
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 16 of 17 PagelD #: 412

conspirator had been arrested days earlier.’ They hoped to participate in his
secondary inspection at the airport, which they soon pivoted to direct questioning
about his relationship with his alleged co-conspirator.8 Once he began to
incriminate himself, they delivered his warnings and proceeded down that same
line of questioning, during which he incriminated himself further.? And, despite
reading his rights, they did so without taking any curative measures such as taking
a break between the two lines of questioning or highlighting the likely
inadmissibility of his prewarning admissions.

This Court appreciates the nuances and ambiguities in border interactions
such as this. However, the Government’s ability to deliberately capitalize on the
unique constitutional realities at the border also harms its case. While our courts
have cabined the Fourth Amendment in the border context, Mr. Allen’s Fifth
Amendment right to avoid self-incrimination remained as robust there as anywhere
else. So, as the agents’ questions turned to his potential criminal involvement, they

should have made him fully aware of his rights. That they read him his rights after

 

7 Id at 74 ““Q. And you weren't interviewing Mr. Allen as a witness. You
were interviewing him as a potential target; right? A. That could go either way, I
think. You know, we certainly wanted to talk to him about Mr. Deleo, ask him
questions about Mr. Deleo, yes.”); 119 (“This is on December 17th, two days after
Mr. Deleo was arrested; is that correct? A. Yes, that is correct.”).

8 Td at 22—23 (“I recall inquiring of him the basic, you know, questions, what
was the purpose of your trip, how long were you gone, you know, why did you go,
what did you bring back, those types of questions, how was the trip. And then it
became questions about -- asking him eventually about Matthew Deleo and his
relationship with him.”).

9 Id at 36 (“[Ylou know, he was making some of these admissions. You know,
we were concerned that -- we wanted to be sure that he really understood that he
was not in our custody and what his, you know -- almost to protect us at this
point.”).

16
Case 1:18-cr-00026-JJM-PAS Document 59 Filed 08/05/21 Page 17 of 17 PagelD #: 413

his initial inculpatory statements provides little comfort, given that his prewarning
statements amounted to confessions to the crimes that he spent the rest of the
questioning elaborating upon. See Siebert, 542 U.S. at 617 n.8 (“Because we find
that the warnings were inadequate, there is no need to assess the actual
voluntariness of the statement.”).

Thus, the Court GRANTS Mr. Allen’s Motion to Suppress all oral and written
statements during his interrogation by Agents Goldsworthy and Chaffee.
IV. CONCLUSION

The Court DENIES IN PART AND GRANTS IN PART Mr. Allen’s Motion to
Suppress. ECF No. 44. Because of the border exception, the agents did not violate
Mr. Allen’s Fourth Amendment rights. The Court thus DENIES his Motion to
Suppress the screenshots obtained by agents during a search of his phone.
However, this Court finds that he was in custody during his interrogation by Agents
Goldsworthy and Chaffee, and the failure to initially read him Miranda violated his
Fifth Amendment rights. The Court thus GRANTS his Motion with respect to all

oral and written statements made during the interrogation.

iris sd orbEREY. //

 

John J. McConnell, Jr.
Chief Judge
United States District Court

August 5, 2021

17
